DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant has amended claims 26, 30 and 54. Claim 29 is cancelled and claims 65 and 66 are new and considered for the first time leaving claims 26, 30, 39-66 pending in the current application and examined below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint Mehall on February 10, 2022.

The application has been amended as follows:
Please AMEND CLAIM 26 as follows: 



Claim 26:  A method for manufacturing a steel product, comprising the steps of:
heating a steel semi-product to a temperature higher than temperature AC3 of the steel semi-product so as to obtain a fully austenitic structure, steel semi-product having a composition comprising, in percent by weight:

1.5% ≤ Mn ≤ 4.0%,
0.5% ≤ Si ≤ 2.5%,
0.005% ≤ Al ≤ 1.5%,
with 0.8% ≤ Si+Al ≤ 2.5%,
S ≤ 0.05%,
P ≤ 0.1%,
at least one element chosen among Cr and Mo, such that:
0% ≤ Cr ≤ 4.0%,
0% ≤ Mo ≤ 0.5%,
and
2.7% ≤ Mn + Cr + 3 Mo ≤ 5.7%, and
a balance of the composition comprising iron and unavoidable impurities resulting from the smelting;
	subjecting the steel semi-product to a rough rolling step at a 2 between 1200°C and 1013°C, with a cumulated reduction strain a greater than 1, to obtain a heated rough rolled steel sheet,
without reheating the heated rough rolled steel sheet, hot rolling the heated rough rolled steel sheet at a temperature between 700°C and 380°C, with a cumulated strain b between 0.1 and 0.7, in at least one location of the heated rough rolled steel sheet, to obtain a hot rolled steel sheet, the structure of the hot rolled steel sheet remaining fully austenitic, then
quenching the hot rolled steel sheet by cooling at a cooling rate VR2 superior to a critical martensitic cooling rate of the hot rolled steel sheet to a quenching temperature QT lower than a martensite start temperature Ms of the hot rolled steel sheet to obtain a structure, at the quenching temperature QT, consisting of martensite and austenite, an area percentage of 
maintaining at, or reheating the quenched hot rolled steel sheet up to a holding temperature PT between QT and 470°C and holding the quenched hot rolled steel sheet at the holding temperature PT for a duration Pt between 5s and 600s; then
cooling the quenched hot rolled steel sheet down to ambient temperature at a cooling rate greater than 0.005°C/s so as to obtain from 5% to 30% surface percentage of fresh martensite.

Please AMEND CLAIM 30 as follows: 
Claim 30:  The method according to claim 26, wherein the quenched hot rolled steel sheet has an average austenitic grain size of less than 30 mm.

Please CANCEL CLAIMS 39 – 50 and 53.


Please AMEND CLAIM 54 as follows: 
Claim 54 :  A method for manufacturing a steel product, comprising:
providing a heated steel starting product at a temperature between 380°C and 700°C and having a metastable fully austenitic structure, the heated steel starting product having a composition comprising, in percent by weight:
  0.15% ≤ C ≤ 0.40%,
1.5% ≤ Mn ≤ 4.0%,
0.5% ≤ Si ≤ 2.5%,
0.005% ≤ Al ≤ 1.5%,
with 0.8% ≤ Si+Al ≤ 2.5%,
S ≤ 0.05%,

at least one element chosen among Cr and Mo, such that:
0% ≤ Cr ≤ 4.0%,
0% ≤ Mo ≤ 0.5%, 
and
2.7% ≤ Mn + Cr + 3 Mo ≤ 5.7%, and
a balance of the composition comprising iron and unavoidable impurities resulting from the smelting, the providing of the heated steel starting product comprising heating a steel starting product to a heating temperature T1 higher than temperature AC3 of the steel starting product to obtain a fully austenitic structure and cooling the steel starting product from the heating temperature T1 to the temperature T3 comprised between 380°C and 700°C, at a cooling rate VR1 from the heating temperature T1 to the temperature T3 greater than 2°C/s;
hot forming the heated steel starting product at a temperature between 700°C and 380°C, with a cumulated strain b between 0.1 and 0.7, in at least one location of the heated steel starting product, to obtain a hot-formed steel product, the structure of the hot-formed steel product remaining fully austenitic, then
quenching the hot-formed steel product by cooling at a cooling rate VR2 superior to a critical martensitic cooling rate of the hot-formed steel product to a quenching temperature QT lower than a martensite start temperature Ms of the hot-formed steel product to obtain a structure, at the quenching temperature QT, consisting of martensite and austenite, an area percentage of martensite at the quenching temperature QT being [[
maintaining at, or reheating the quenched hot-formed steel product up to a holding temperature PT between QT and 470°C and holding the quenched hot-formed steel product at the holding temperature PT for a duration Pt between 5s and 600s,


Please AMEND CLAIM 56 as follows:
Claim 56:  The method according to claim 54, wherein the heated steel starting product is a heated steel blank, the steel product is a steel part, and the step of providing the heated steel starting product comprises heating a steel blank to a temperature higher than temperature AC3 of the heated steel blank to obtain a fully austenitic structure.

Please AMEND CLAIM 57 as follows:
Claim 57:  The method according to claim [[54]] 56, wherein the heated steel blank has a thickness between 1.0 mm and 4.0 mm.


Please AMEND CLAIM 62 as follows:
Claim 62:  The method according to claim [[54]] 56, wherein the heated steel blank comprises at least one coating layer.

	Please AMEND CLAIM 63 as follows:
Claim 63:  The method according to claim [[54]] 62, wherein the at least one coating layer is applied on the heated steel blank before heating, and wherein the coating layer is aluminum or aluminum based coating, or zinc or zinc-based coating.

AMEND CLAIM 64 as follows:
Claim 64:  The method according to claim [[54]] 56,, comprising transferring the heated steel blank to a hot-stamping press after the cooling of the heated steel blank to the temperature T3 comprised between 380°C and 700°C.

Please AMEND CLAIM 65 as follows:
Claim 65: The method according to claim [[29]] 26, wherein the Cr content in percent by weight within the 

Allowable Subject Matter
Claims 26, 30, 51-52, and 54-66 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claims is US 2013/0295402 A1 of Oh and CA 2835533 A1 of Zhu. 
While Oh relates to a steel sheet which composition which overlaps the claimed composition, Oh does not disclose both rough rolling to a cumulated reduction strain greater than 1 nor a further hot rolling step with a cumulated strain between 0.1 and 0.7. While Zhu teaches rough rolling and finish rolling as well as overlapping ranges of cumulated strain for a martensitic steel sheet, the rough rolling does not correspond to the claimed method with a different temperature range and the finish rolling disclosed in Zhu occurs after quenching while the rolling in Oh occurs before quenching. Thus a person of ordinary skill would not look to combine these references and claims 29 and 54 are free from the art. 
Further, with respect to claim 54, it is agreed with applicant’s arguments (Applicant’s remarks 10/8/2021, Independent Claim 54 section, page20, 2nd through 4th paragraph) that the 
As claims 29 and 54 are free from the art, claims 30, 51-52, and 55-66 are free from the art due at least to their dependency from claims 29 and 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733